DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asaki et al. (US PG-Pub No.: 2008/0143649 A1, hereinafter, “Asaki”).
claim 1, Asaki disclose a light-emitting device (see Asaki, FIG. 25) comprising:
a semi-transmissive reflection layer (19, ¶ [0207]);
a first reflection layer (15A for 10R2, ¶ [0174]) that is disposed in a first sub-pixel (10R2, FIG. 25);
a first pixel electrode (15BB for 10R2, ¶ [0174]) that is disposed in the first sub-pixel (10R2, FIG. 25);
a second reflection layer (15A for 10R1, ¶ [0174]) that is disposed in a second sub-pixel (10R1, FIG. 25), the second sub-pixel (10R1) that emits same color light (red) as the first sub-pixel (10R2, FIG. 25);
a second pixel electrode (15BB+15BT for 10R1, ¶ [0174]) that is disposed in the second sub-pixel (10R1, FIG. 25); and
a light-emitting functional layer (LR1+LR2, FIG. 25) that is disposed between the first reflection layer (15A for 10R2) and the semi-transmissive reflection layer (19), and that is disposed between the second reflection layer (15A for 10R1) and the semi-transmissive reflection layer (19, FIG. 25), wherein
the first pixel electrode (15BB for 10R2) is disposed between the first reflection layer (15A for 10R2) and the light-emitting functional layer (LR2, FIG. 25),
the second pixel electrode (15BB+15BT for 10R1) is disposed between the second reflection layer (15A for 10R1) and the light-emitting functional layer (LR1, FIG. 25), and
a thickness of the second pixel electrode (15BB+15BT for 10R1) is thicker than a thickness of the first pixel electrode (15BB for 10R2, FIG. 25).
claim 5, Asaki discloses the light-emitting device according to claim 1, wherein the first sub-pixel (10R2) is arranged in a center of a display region more than the second sub-pixel (10R1, FIG. 23).

Regarding claim 9, Asaki discloses an electronic apparatus comprising the light-emitting device of claim 1 (FIG. 25).

Claims 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US PG-Pub No.: 2009/0103304 A1, hereinafter, “Kobayashi”).
Regarding claim 3, Kobayashi discloses a light-emitting device (1; see Kobayashi, FIG. 1) comprising:
a first sub-pixel (2G, FIG. 1);
a second sub-pixel (2R, FIG. 1); and
a third sub-pixel (2B, FIG. 1), wherein
the first sub-pixel (2G), the second sub-pixel (2R) and the third sub-pixel (2B) includes:
a reflection layer (12, ¶ [0056]);
a semi-transmissive reflection layer (22, ¶ [0063]);
a light-emitting functional layer (20, ¶ [0059]) that is disposed between the reflection layer (12) and the semi-transmissive reflection layer (22, FIG. 1);
a pixel electrode (18R/18G/18B, FIG. 1 and ¶ [0059]) that is disposed between the reflection layer (12) and the light-emitting functional layer (20, FIG. 1); and

a thickness of the pixel electrode (18R) in the second sub-pixel (2R) is thicker than a thickness of the pixel electrode (18G) in the first sub-pixel (2G, FIG. 1).

Regarding claim 7, Kobayashi discloses the light-emitting device according to claim 3, wherein the first sub-pixel (2G) is arranged in a center of a display region more than the second sub-pixel (2R, FIG. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Asaki et al. (US PG-Pub No.: 2008/0143649 A1, hereinafter, “Asaki”), as applied to claim 1 above, and further in view of Iwata (US PG-Pub No.: 2014/0167604 A1, hereinafter, “Iwata”).
Regarding claim 2, Asaki discloses the light-emitting device according to claim 1.
Asaki is silent regarding an insulating layer having a first thickness, the insulating layer that is disposed between the first reflection layer (15A for 10R2) and the first pixel electrode (15BB for 10R2), and that is disposed between the second reflection layer (15A for 10R1) and the second pixel electrode (15BB+15BT for 10R1).
Iwata, however, discloses a light-emitting device (see Iwata, FIG. 3B), comprising an insulating layer (33, ¶ [0050]) having a first thickness, the insulating layer (33) that is disposed between a first reflection layer (32 for 35R, ¶ [0050]) and a first pixel electrode (35R, ¶ [0042]), and that is disposed between a second reflection layer (32 for 35G) and a second pixel electrode (35G, FIG. 3B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an insulating layer having a first thickness, the insulating layer that is disposed between Asaki’s first reflection layer and the first pixel electrode, and that is disposed between the second reflection layer and the second pixel electrode, as taught by Iwata, in order to form a resonator structure and improve the device efficiency (Iwata, ¶ [0055]).

claim 6, Asaki in view of Iwata discloses the light-emitting device according to claim 2, wherein the first sub-pixel (10R2) is arranged in a center of a display region more than the second sub-pixel (10R1; Asaki, FIG. 23).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable Kobayashi (US PG-Pub No.: 2009/0103304 A1, hereinafter, “Kobayashi”), as applied to claim 3 above.
Regarding claim 4, Kobayashi discloses the light-emitting device according to claim 3, wherein a thickness of the insulating layer (14) in the first sub-pixel (2G) is same as a thickness of the insulating layer (14) in the second sub-pixel (2R, FIG. 1).
Kobayashi is silent in the same embodiment regarding that the thickness of the pixel electrode (18G) in the first sub-pixel (2G) is same as a thickness of the pixel electrode (18B) in the third sub-pixel (2B); and a thickness of the insulating layer (14) in the third sub-pixel (2B) is different from the thickness of the insulating layer (14) in the first sub-pixel (2G) and the thickness of the insulating layer (14) in the second sub-pixel (2R).
However, Kobayashi discloses in another embodiment (FIG. 17) that an alternative way to adjust the resonance structure is to adjust the thickness of the insulating layer (14, FIG. 17), wherein the thickness of the pixel electrode (18G) in the first sub-pixel (2G) is same as a thickness of the pixel electrode (18B) in the third sub-pixel (2B); and a thickness of the insulating layer (14) in the third sub-pixel (2B) is different from the thickness of the insulating layer (14) in the first sub-pixel (2G) and the thickness of the insulating layer (14) in the second sub-pixel (2R).


Regarding claim 8, Kobayashi discloses the light-emitting device according to claim 4, wherein the first sub-pixel (2G) is arranged in a center of a display region more than the second sub-pixel (2R, FIG. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIA L CROSS/Examiner, Art Unit 2892